PER CURIAM.
Leal appeals from his convictions for trafficking in methaqualone and conspiracy, arguing that the trial court erred in denying suppression of certain physical evidence.
We adopt the reasoning and holding from our opinion in the appeal of appellant’s codefendant, tried separately, Juan Acebo. Acebo v. State, 415 So.2d 909 (Fla. 2d DCA 1982). Holding there to be no error in the denial of suppression below, or otherwise, we affirm the convictions.
OTT, C.J., and HOBSON and RYDER, JJ., concur.